As filed with the Securities and Exchange Commission on June 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:July 31, 2011 Date of reporting period:April 30, 2011 Item 1. Schedules of Investments. O'Shaughnessy All Cap Core Fund Schedule of Investments at April 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 96.07% Aerospace & Defense - 4.02% The Boeing Co. $ Hexcel Corp. * Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. Air Freight & Logistics - 0.11% Pacer International, Inc. * Airlines - 0.49% United Continental Holdings, Inc. * US Airways Group, Inc. * Auto Components - 0.90% Magna International, Inc. # Automobiles - 0.18% Ford Motor Co. * Beverages - 3.60% The Coca-Cola Co. PepsiCo, Inc. Biotechnology - 0.14% Amgen, Inc. * Capital Markets - 1.15% Ameriprise Financial, Inc. Franklin Resources, Inc. INTL FCStone, Inc. * Oppenheimer Holdings, Inc. - Class A Chemicals - 3.17% A. Schulman, Inc. Agrium, Inc. # E.I. du Pont de Nemours & Co. Georgia Gulf Corp. * Monsanto Co. The Mosaic Co. Omnova Solutions, Inc. * Potash Corporation of Saskatchewan, Inc. - ADR Quaker Chemical Corp. Westlake Chemical Corp. Commercial Banks - 0.09% M&T Bank Corp. Communications Equipment - 2.19% Acme Packet, Inc. * F5 Networks, Inc. * Finisar Corp. * InterDigital, Inc. JDS Uniphase Corp. * Powerwave Technologies, Inc. * Computers & Peripherals - 2.86% Apple, Inc. * Hewlett-Packard Co. NetApp, Inc. * Quantum Corp. * SanDisk Corp. * Construction & Engineering - 0.33% MasTec, Inc. * Tutor Perini Corp. * Containers & Packaging - 0.21% Boise, Inc. * Graphic Packaging Holding Co. * Diversified Consumer Services - 0.29% Weight Watchers International, Inc. Diversified Telecommunication Services - 5.26% AT&T, Inc. General Communication, Inc. * IDT Corp. Verizon Communications, Inc. Electric Utilities - 0.29% Pampa Energia S.A. - ADR PNM Resources, Inc. Unisource Energy Corp. Electrical Equipment - 0.45% Rockwell Automation, Inc. Electronic Equipment, Instruments & Components - 1.98% Corning, Inc. Newport Corp. * Power-One, Inc. * SYNNEX Corp. * Tech Data Corp. * Vishay Intertechnology, Inc. * Energy Equipment & Services - 2.39% Baker Hughes, Inc. Complete Production Services, Inc. * Halliburton Co. ION Geophysical Corp. * National Oilwell Varco, Inc. RPC, Inc. Food & Staples Retailing - 2.93% Ingles Markets, Inc. - Class A Nash Finch Co. The Pantry, Inc. * Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products - 0.52% Chiquita Brands International, Inc. * Gas Utilities - 0.87% New Jersey Resources Corp. Southwest Gas Corp. WGL Holdings, Inc. Health Care Equipment & Supplies - 0.43% Baxter International, Inc. Edwards Lifesciences Corp. * Health Care Providers & Services - 1.29% AmerisourceBergen Corp. Molina Healthcare, Inc. * Owens & Minor, Inc. Hotels, Restaurants & Leisure - 4.20% Chipotle Mexican Grill, Inc. * Las Vegas Sands Corp. * McDonald's Corp. Royal Caribbean Cruises Ltd. *# Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. Household Products - 2.60% Colgate-Palmolive Co. The Procter & Gamble Co. Insurance - 3.14% CNO Financial Group, Inc. * Genworth Financial, Inc. * The Travelers Companies, Inc. Internet & Catalog Retail - 2.20% Netflix, Inc. * Priceline.com, Inc. * Internet Software & Services - 0.73% Akamai Technologies, Inc. * 45 Google, Inc. - Class A* VeriSign, Inc. * IT Services - 4.04% Automatic Data Processing, Inc. International Business Machines Corp. Machinery - 2.46% Caterpillar, Inc. Cummins, Inc. Eaton Corp. Illinois Tool Works, Inc. Joy Global, Inc. NN, Inc. * Tata Motors Ltd. - ADR Wabash National Corp. * Media - 0.74% CBS Corp. DIRECTV * Valassis Communications, Inc. * The Walt Disney Co. Metals & Mining - 2.36% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Stillwater Mining Co. * Multi-line Retail - 0.10% The Bon-Ton Stores, Inc. Oil, Gas & Consumable Fuels - 11.61% Anadarko Petroleum Corp. Apache Corp. BP PLC - ADR Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Green Plains Renewable Energy, Inc. * Marathon Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. Tesoro Corp. * Total S.A. - ADR USEC, Inc. * Valero Energy Corp. World Fuel Services Corp. Paper & Forest Products - 0.76% Louisiana-Pacific Corp. * Mercer International, Inc. * Pharmaceuticals - 5.16% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson The Medicines Co. * Pfizer, Inc. Professional Services - 0.56% Kelly Services, Inc. - Class A* Semiconductors & Semiconductor Equipment - 9.41% Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Atmel Corp. * Brooks Automation, Inc. * Cirrus Logic, Inc. * Cypress Semiconductor Corp. * Fairchild Semiconductor International, Inc. * First Solar, Inc. * GT Solar International, Inc. * Intel Corp. KLA-Tencor Corp. Lattice Semiconductor Corp. * Micron Technology, Inc. * Novellus Systems, Inc. * OmniVision Technologies, Inc. * Photronics, Inc. * Silicon Image, Inc. * STMicroelectronics N.V. - ADR Texas Instruments, Inc. TriQuint Semiconductor, Inc. * Xilinx, Inc. Software - 3.70% Citrix Systems, Inc. * Informatica Corp. * Intuit, Inc. * Microsoft Corp. Oracle Corp. Red Hat, Inc. * TIBCO Software, Inc. * Specialty Retail - 3.53% Asbury Automotive Group, Inc. * Home Depot, Inc. Limited Brands, Inc. O'Reilly Automotive, Inc. * Pier 1 Imports, Inc. * Sonic Automotive, Inc. - Class A Textiles, Apparel & Luxury Goods - 1.13% Coach, Inc. Crocs, Inc. * Fossil, Inc. * The Timberland Co. - Class A * Tobacco - 0.77% Lorillard, Inc. Philip Morris International, Inc. Trading Companies & Distributors - 0.64% United Rentals, Inc. * Wireless Telecommunication Services - 0.09% United States Cellular Corp. * Total Common Stocks (Cost $22,615,924) PREFERRED STOCKS - 0.08% Diversified Telecommunication Services - 0.08% Nortel Inversora S.A. - ADR* (Cost $22,765) SHORT-TERM INVESTMENTS - 4.79% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%†(Cost $1,243,167) Total Investments in Securities (Cost $23,881,856) - 100.94% Liabilities in Excess of Other Assets - (0.94)% ) Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of April 30, 2011. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O Shaughnessy Enhanced Dividend Fund Schedule of Investments at April 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 90.95% Aerospace & Defense - 4.35% BAE Systems PLC - ADR $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Capital Markets - 0.10% Credit Suisse Group AG - ADR Commercial Banks - 0.26% Royal Bank of Canada # Commerical Services & Supplies - 1.32% Republic Services, Inc. Waste Management, Inc. Communications Equipment - 1.24% Nokia Corp. - ADR Construction Materials - 2.02% CRH PLC - ADR Diversified Telecommunication Services - 20.34% AT&T, Inc. BCE, Inc. # BT Group PLC - ADR China Unicom (Hong Kong) Ltd. - ADR Deutsche Telekom AG - ADR France Telecom S.A. - ADR KT Corp. - ADR Portugal Telecom, SGPS, S.A. - ADR Telecom Italia S.p.A. - ADR Telefonica S.A. - ADR Telefonos de Mexico SAB de CV (Telmex) - ADR Telstra Corp., Ltd. - ADR TELUS Corp. # Verizon Communications, Inc. Food & Staples Retailing - 0.92% Koninklijke Ahold N.V. - ADR Sysco Corp. Wal-Mart Stores, Inc. Food Products - 2.54% ConAgra Foods, Inc. Kellogg Co. Kraft Foods, Inc. - Class A Sara Lee Corp. Household Products - 0.62% Kimberly-Clark Corp. Insurance - 6.24% Allianz SE - ADR Aviva PLC - ADR AXA S.A. - ADR Marsh & McLennan Companies, Inc. Prudential PLC - ADR Sun Life Financial, Inc. # Media - 0.58% Thomson Reuters Corp. # Time Warner Cable, Inc. Multi-line Retail - 0.24% J.C. Penney Co., Inc. Office Electronics - 0.32% Canon, Inc. - ADR Oil, Gas & Consumable Fuels - 19.24% Chevron Corp. China Petroleum & Chemical Corp. - ADR CNOOC Ltd. - ADR ConocoPhillips Encana Corp. # ENI S.p.A. - ADR Marathon Oil Corp. PetroChina Co., Ltd. - ADR Repsol YPF, S.A. - ADR Royal Dutch Shell PLC - ADR Sasol Ltd. - ADR Statoil ASA - ADR Total S.A. - ADR Paper & Forest Products - 0.80% Stora Enso Oyj - ADR Svenska Cellulosa AB (SCA) - ADR Pharmaceuticals - 13.27% Abbott Laboratories AstraZeneca PLC - ADR Bayer AG - ADR Bristol-Myers Squibb Co. Eisai Co., Ltd. - ADR Eli Lilly & Co. GlaxoSmithKline PLC - ADR Johnson & Johnson Pfizer, Inc. Semiconductors & Semiconductor Equipment - 2.68% Intel Corp. STMicroelectronics N.V. - ADR Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Software - 0.28% Nintendo Co., Ltd. - ADR Specialty Retail - 0.12% Limited Brands, Inc. Tobacco - 3.95% Altria Group, Inc. British American Tobacco PLC - ADR Reynolds American, Inc. Wireless Telecommunication Services - 9.52% China Mobile Ltd. - ADR Mobile TeleSystems - ADR NTT DOCOMO, Inc. - ADR Rogers Communications, Inc. - Class B # SK Telecom Co., Ltd. - ADR VimpelCom Ltd. - ADR Vodafone Group PLC - ADR Total Common Stocks (Cost $10,804,613) PREFERRED STOCKS - 5.30% Diversified Telecommunication Services - 3.40% Tele Norte Leste Participacoes S.A. - ADR Telecomunicacoes de Sao Paulo S.A. - ADR Wireless Telecommunication Services - 1.90% Vivo Participacoes S.A. - ADR Total Preferred Stocks (Cost $592,209) SHORT-TERM INVESTMENTS - 1.68% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $221,539) Total Investments in Securities(Cost $11,618,361) - 97.93% Other Assets in Excess of Liabilities - 2.07% Net Assets - 100.00% $ # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of April 30, 2011. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States 33.9% United Kingdom 12.3% Canada 6.3% France 5.6% Brazil 5.3% Spain 4.7% Germany 4.2% Italy 3.2% Netherlands 3.0% Ireland 2.0% Australia 2.0% Mexico 1.9% Russian Federation 1.8% Norway 1.8% Japan 1.7% Republic of Korea 1.7% Finland 1.5% Hong Kong 1.4% Tawain, Province of China 1.4% Portugal 1.3% China 1.1% South Africa 1.0% Sweden 0.6% Bermuda 0.2% Switzerland 0.1% 100.00% O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at April 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 98.23% Aerospace & Defense - 0.76% Aerovironment, Inc. * $ Ceradyne, Inc. * Hexcel Corp. * Textron, Inc. 71 Triumph Group, Inc. Airlines - 1.10% JetBlue Airways Corp. * United Continental Holdings, Inc. * US Airways Group, Inc. * Auto Components - 5.58% American Axle & Manufacturing Holdings, Inc. * Autoliv, Inc. BorgWarner, Inc. * Magna International, Inc. # Modine Manufacturing Co. * Standard Motor Products, Inc. Tenneco, Inc. * TRW Automotive Holdings Corp. * Automobiles - 0.16% Ford Motor Co. * Biotechnology - 0.15% United Therapeutics Corp. * Building Products - 0.57% Owens Corning, Inc. * Trex Co., Inc. * Capital Markets - 0.29% American Capital Ltd. * BGC Partners, Inc. Chemicals - 3.27% Ferro Corp. * Georgia Gulf Corp. * The Mosaic Co. Potash Corporation of Saskatchewan, Inc. - ADR Quaker Chemical Corp. Westlake Chemical Corp. Commercial Banks - 0.57% City National Corp. Huntington Bancshares, Inc. Webster Financial Corp. Commercial Services & Supplies - 1.37% Consolidated Graphics, Inc. * Deluxe Corp. Interface, Inc. Communications Equipment - 3.88% Acme Packet, Inc. * ADTRAN, Inc. F5 Networks, Inc. * Finisar Corp. * InterDigital, Inc. JDS Uniphase Corp. * Powerwave Technologies, Inc. * Seachange International, Inc. * Computers & Peripherals - 0.41% Quantum Corp. * SanDisk Corp. * Construction & Engineering - 0.93% Dycom Industries, Inc. * Insituform Technologies, Inc. * MasTec, Inc. * Diversified Consumer Services - 1.99% Coinstar, Inc. * Sotheby's Weight Watchers International, Inc. Diversified Financial Services - 0.10% Citigroup, Inc. * Diversified Telecommunication Services - 1.84% General Communication, Inc. * Vonage Holdings Corp. * Electrical Equipment - 0.50% General Cable Corp. * Rockwell Automation, Inc. Electronic Equipment, Instruments & Components - 3.43% Cognex Corp. Coherent, Inc. * Newport Corp. * Orbotech Ltd. *# OSI Systems, Inc. * Power-One, Inc. * Sanmina-SCI Corp. * Vishay Intertechnology, Inc. * Energy Equipment & Services - 4.52% Baker Hughes, Inc. Complete Production Services, Inc. * Core Laboratories N.V. # ION Geophysical Corp. * RPC, Inc. Food Products - 0.72% Bunge Ltd. # Green Mountain Coffee Roasters, Inc. * Health Care Equipment & Supplies - 1.22% Cyberonics, Inc. * Volcano Corp. * Zoll Medical Corp. * Health Care Providers & Services - 1.03% Health Management Associates, Inc. - Class A * Humana, Inc. * Sunrise Senior Living, Inc. * Hotels, Restaurants & Leisure - 5.68% 8 Biglari Holdings, Inc. * Chipotle Mexican Grill, Inc. * DineEquity, Inc. * Krispy Kreme Doughnuts, Inc. * Las Vegas Sands Corp. * Royal Caribbean Cruises Ltd. *# Wynn Resorts Ltd. Household Durables - 1.05% La-Z-Boy, Inc. * Tempur-Pedic International, Inc. * Insurance - 0.52% Genworth Financial, Inc. - Class A * Old Republic International Corp. Internet & Catalog Retail - 4.42% Netflix, Inc. * Overstock.com, Inc. * Priceline.com, Inc. * Internet Software & Services - 1.69% Akamai Technologies, Inc. * Monster Worldwide, Inc. * Sohu.com, Inc. * WebMD Health Corp. * IT Services - 0.84% Gartner, Inc. * Sapient Corp. * TeleTech Holdings, Inc. * Leisure Equipment & Products - 0.45% Polaris Industries, Inc. Life Sciences Tools & Services - 0.14% PAREXEL International Corp. * Machinery - 8.12% AGCO Corp. * 80 Caterpillar, Inc. Chart Industries, Inc. * CNH Global N.V. *# Cummins, Inc. Joy Global, Inc. Kadant, Inc. * Kennametal, Inc. Lindsay Corp. The Manitowoc Co., Inc. Meritor, Inc. * NN, Inc. * Nordson Corp. Tata Motors Ltd. - ADR Tennant Co. Timken Co. Titan International, Inc. Wabash National Corp. * Media - 2.41% Belo Corp. * Cablevision Systems Corp. DIRECTV * Gannett Co., Inc. Knology, Inc. * Sinclair Broadcast Group, Inc. Valassis Communications, Inc. * Metals & Mining - 4.83% Alcoa, Inc. Allegheny Technologies, Inc. Carpenter Technology Corp. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Materion Corp. * Pan American Silver Corp. # Southern Copper Corp. Stillwater Mining Co. * Titanium Metals Corp. * Multi-line Retail - 0.46% Dillard's, Inc. 94 Dollar Tree, Inc. * Oil, Gas & Consumable Fuels - 4.14% Arch Coal, Inc. Cimarex Energy Co. Holly Corp. Peabody Energy Corp. Petrohawk Energy Corp. * Provident Energy Ltd. # Range Resources Corp. Sunoco, Inc. Tesoro Corp. * Personal Products - 0.80% Herbalife Ltd. # Pharmaceuticals - 0.88% Endo Pharmaceuticals Holdings, Inc. * The Medicines Co. * Professional Services - 1.41% Kelly Services, Inc. - Class A* Manpower, Inc. On Assignment, Inc. * Resources Connection, Inc. Road & Rail - 0.10% Kansas City Southern * Semiconductors & Semiconductor Equipment - 11.73% ANADIGICS, Inc. * Atmel Corp. * Broadcom Corp. * Cirrus Logic, Inc. * Cypress Semiconductor Corp. * Fairchild Semiconductor International, Inc. * First Solar, Inc. * GT Solar International, Inc. * KLA-Tencor Corp. Kulicke & Soffa Industries, Inc. * Lam Research Corp. * Lattice Semiconductor Corp. * Micron Technology, Inc. * NVIDIA Corp. * OmniVision Technologies, Inc. * Silicon Image, Inc. * STMicroelectronics N.V. - ADR Teradyne, Inc. * TriQuint Semiconductor, Inc. * Varian Semiconductor Equipment Associates, Inc. * Veeco Instruments, Inc. * Software - 1.93% Informatica Corp. * Intuit, Inc. * Mentor Graphics Corp. * TIBCO Software, Inc. * Specialty Retail - 3.85% Advance Auto Parts, Inc. Aeropostale, Inc. * Ann, Inc. * Cost Plus, Inc. * The Finish Line, Inc. - Class A Limited Brands, Inc. OfficeMax, Inc. * Pier 1 Imports, Inc. * Sally Beauty Holdings, Inc. * Ulta Salon Cosmetics & Fragrance, Inc. * Zumiez, Inc. * Textiles, Apparel & Luxury Goods - 5.44% Crocs, Inc. * Deckers Outdoor Corp. * Fossil, Inc. * Lululemon Athletica, Inc. * Quiksilver, Inc. * The Timberland Co. - Class A * Under Armour, Inc. * Thrifts & Mortgage Finance - 0.10% Provident Financial Services, Inc. Trading Companies & Distributors - 1.81% United Rentals, Inc. * Wireless Telecommunication Services - 1.04% MetroPCS Communications, Inc. * Total Common Stocks (Cost $5,520,635) SHORT-TERM INVESTMENTS - 1.69% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%†(Cost $114,428) Total Investments in Securities(Cost $5,635,063) - 99.92% Other Assets in Excess of Liabilities- 0.08% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of April 30, 2011. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O’Shaughnessy Funds Notes to Schedule of Investments April 30, 2011 (Unaudited) Note 1 – Securities Valuation The O’Shaughnessy Funds’ (the “Funds”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Investments in open-end mutual funds are valued at their net asset value per share. Short-term securities having a maturity of less than 60 days are valued at their amortized cost, which approximates market value. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of April 30, 2011: All Cap Core Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
